Citation Nr: 0933391	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  01-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1966 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court or CAVC).  In a July 2008 Order, the 
Court endorsed a July 2008 joint motion for remand, vacating 
a February 2007 Board decision and remanded the matter for 
compliance with the instructions in the joint motion.  

At the time of the February 2007 Board decision, this matter 
had been returned to the Board following vacatur and remand 
from the Court in June 2006.  The appellant had appealed an 
April 2005 Board decision, following Board remands in 
September 2003 and May 2004.  The appeal originated from a 
May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied service connection for a left foot disorder.

The appellant and his wife testified before the undersigned 
at a February 2005 videoconference hearing.  A transcript has 
been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2008 joint motion for remand states that the Board 
failed to ensure compliance with the May 2004 remand.  
Specifically, the Board remanded for an examination, 
conducted by an appropriate specialist, to evaluate the 
nature, severity, and etiology of the claimed left foot 
disorder.  Following an examination of the appellant and a 
review of his medical records and history, the VA specialist 
was instructed to render an opinion, based on objective 
medical findings, as to whether it is at least as likely as 
not that the claimed left foot disorder pre-existed his 
active service.  Additionally, the VA specialist was to 
render an opinion as to whether it is at least as likely as 
not that the claimed left foot disorder was permanently 
aggravated/increased in disability during his service, and 
whether such increase was due to the natural progress of the 
disease.  Furthermore, the examiner was to provide an opinion 
as to whether it is at least as likely as not that the 
claimed left foot disorder was incurred during the 
appellant's active service, became manifest to a compensable 
degree within a one year period of his discharge from 
service, or is otherwise related to his active service.  
Lastly, the VA specialist was to render an opinion as to 
whether it is at least as likely as not that the claimed left 
foot disorder is related to any post-service event(s) or 
diseases, including the aging process.  If the etiology of 
the appellant's left foot disorder was attributed to multiple 
factors/events, the examiner was to specify which 
symptoms/diagnoses are related to which factors/events.

The file was sent for an opinion, but an examination was not 
conducted.  The Board is obligated by law to ensure that the 
RO complies with its directives; where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the Board remands for 
an examination with the above requested opinions.  

The Board's instructions in the May 2004 remand indicated 
that the physicians were to answer the questions of pre-
service existence and in-service aggravation on the basis of 
the "at least as likely as not" standard.  As noted in the 
June 2006 Joint Motion for Remand, the adjudication standard 
is higher under the presumption of soundness. 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b) (2008).  To overcome the 
presumption of soundness, VA must show by, clear and 
unmistakable evidence, that the appellant's disability 
existed prior to service and that the pre-existing disability 
was not aggravated during service.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (Jul. 16, 
2003).  The Board takes this opportunity to adjust the remand 
instructions.  As this standard is more favorable to the 
appellant, there is no harm in such a revision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).


Accordingly, the case is REMANDED for the following action:

1. The RO should provide the appellant 
with an examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed left foot disorder.  Following an 
examination of the appellant and a review 
of his medical records and history, the VA 
specialist should render opinions on the 
following questions:

1) Based on objective medical findings, 
does the claimed left foot disorder 
clearly and unmistakably pre-exist his 
active service?  

2) Was the claimed left foot disorder 
permanently aggravated/increased in 
disability during his service, and, if so, 
was such increase clearly and unmistakably 
due to the natural progress of the 
disease?  

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

3) Was the appellant's left foot disorder 
incurred during the appellant's active 
service, or did it become manifest to a 
compensable degree within a one year 
period of his discharge from service, or 
is otherwise related to his active 
service?  

4) Is the claimed left foot disorder 
clearly and unmistakably related to any 
post-service event(s) or diseases, 
including the aging process?  

A copy of this remand should be provided 
to the examiner.  If the etiology of the 
appellant's left foot disorder is 
attributed to multiple factors/events, the 
examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.

2.  Then, the RO should readjudicate the 
claims on the merits.  This readjudication 
must include determining whether the 
presumption of soundness has been rebutted 
by clear and unmistakable evidence that 
the appellant's left foot disability was 
both (1) preexisting and (2) not 
aggravated by service beyond its natural 
progression.  See Wagner v. Principi, 370 
F.3d 1089, 1097 (Fed. Cir. 2004) and 
VAOPGCPREC 3-2003 (July 16, 2003).  If the 
benefits sought are not granted, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




